Dykman, J.
The defendants in this action are executors and trustees under the will of Sarah Barrett, deceased, and the plaintiff is the chief beneficiary under her will. This action is brought by him to remove the defendants from their office as executors and trustees, and to require them to account as such, and to restore the estate to their successors to be appointed by the court. The complaint charges the defendants with inattention, carelessness, and mismanagement in respect to the estate intrusted to their charge, but the testimony upon the trial entirely failed to establish the facts set forth in the complaint. The case was tried before a judge without a jury, and he has found all the facts in favor of the defendants, and has exonerated them from all charges of improper conduct, and has rendered judgment in their favor, from which the plaintiff has appealed. We find on examination that the findings of the judge are entirely sustained by the testimony, and as there appears to be no occasion to require an accounting of the defendants in this court, which may be done in the regular and ordinary way before the surrogate, we find no error sufficient to reverse this judgment, and it is therefore affirmed, with costs.